Citation Nr: 0019067	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  95-33 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a left 
thumb injury.

3.  Entitlement to an initial rating in excess of 20 percent 
for osteoarthritis and degenerative disc disease of the 
lumbosacral spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from June 1961 to May 
1966.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Oakland Regional Office (RO).  

By September 1991 rating decision, the RO denied service 
connection for residuals of in-service head and thumb 
injuries on the basis that such injuries were the result of 
the veteran's own willful misconduct.  In addition, the RO 
granted service connection for right and left knee 
disabilities and assigned initial 10 percent ratings for each 
knee.  The initial 10 percent ratings were effective October 
10, 1990, the date of receipt of the veteran's claim.  

The veteran duly appealed the RO's determinations, including 
the initial 10 percent ratings assigned for his right and 
left knee disabilities.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Thereafter, by September 1992 rating 
decision, the RO increased the initial ratings for the 
veteran's right and left knee disabilities, assigning 
separate 20 percent ratings for each knee, effective October 
10, 1992.  

By September 1994 rating decision, the RO denied service 
connection for bilateral hearing loss and a low back 
disability.  The veteran appealed the RO's determinations.  
Thereafter, by April 1997 rating decision, the RO granted 
service connection for a low back disability (osteoarthritis 
and degenerative disc disease of the lumbosacral spine), and 
assigned an initial 10 percent rating thereto, effective 
March 19, 1993.  The Board finds that the grant of service 
connection for a low back disability constitutes a full award 
of the benefit sought on appeal with respect to that issue.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
However, the veteran thereafter perfected an appeal with the 
RO's decision assigning an initial 10 percent rating for that 
disability.  

In October 1997, the veteran expressly withdrew in writing 
his appeal of the issues of increased ratings for his right 
and left knee disabilities; thus, such issues are no longer 
within its jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 
528 (1993), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (the Board 
is without authority to proceed on an issue if the veteran 
indicates that consideration of that issue should cease); see 
also 38 C.F.R. § 20.204 (1999).  

By February 1999 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus and 
assigned separate 10 initial ratings, effective March 19, 
1993, the date of receipt of the veteran's claim.  The grant 
of service connection for bilateral hearing loss constitutes 
a full award of the benefit sought on appeal with respect to 
that issue.  Grantham, 114 F.3d at 1158.  As there is no 
jurisdiction-conferring notice of disagreement as to the 
down-stream elements of compensation level or effective date 
for the disability, those issues are not now on appeal.  Id.

Also by February 1999 rating decision, the RO increased the 
rating for the veteran's low back disability to 20 percent, 
effective March 19, 1993.  Although an increased rating has 
been granted, the issue of entitlement to a rating in excess 
of 20 percent for a low back disability remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a 
claimant filed a notice of disagreement as to an RO decision 
assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran sustained injuries to his head and left thumb 
on September 19, 1963, as the result of a fall from the roof 
of his barracks.

3.  The September 19, 1963 accident and resultant injuries 
were caused by the veteran's alcohol intoxication and 
amounted to willful misconduct.

4.  Since the effective date of the award of service 
connection, the veteran's osteoarthritis and degenerative 
disc disease of the lumbosacral spine has been manifested by 
limitation of motion and subjective complaints of pain and 
radicular symptoms; the record contains no objective findings 
of pronounced intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The injuries sustained in the September 19, 1963 in-
service accident (including head and right thumb injuries) 
resulted from the veteran's own willful misconduct and, 
therefore, were not incurred in the line of duty.  
38 U.S.C.A. §§ 105, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.1, 
3.301 (1999).

2.  The criteria for an initial 40 percent rating, but no 
higher, for osteoarthritis and degenerative disc disease of 
the lumbosacral spine have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims of service connection for residuals of 
head and right thumb injuries are well grounded under 38 
U.S.C.A. § 5107.  See e.g., Smith (Cynthia) v. Derwinski, 2 
Vet. App. 241, 244 (1992) (preponderance of the evidence 
standard applies in denial of dependency and indemnity 
compensation claim when finding of willful misconduct made); 
see also Myore v. Brown, 9 Vet. App. 498, 503 (1996).  

The veteran's claim of entitlement to an initial rating in 
excess of 20 percent for a low back disability is also well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) 
(when a veteran is awarded service connection for a 
disability and then appeals the initially assigned rating for 
that disability, the claim continues to be well grounded).  
After careful review of the record, the Board is satisfied 
that all relevant evidence has been properly developed and 
that there is no further duty to assist in order to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107.

I.  Factual Background

The veteran's service medical records are negative for 
pertinent complaints or findings of abnormality until 
September 19, 1963 when he was hospitalized after falling 
from the roof of his barracks.  On admission, it was noted 
that he had been unconscious for a time following the fall.  
Physical examination revealed multiple lacerations on the 
scalp and contusions on the flank and back.  His left thumb 
was also lacerated with severance of the abductor pollicus 
longus tendon.  X-ray examination of the skull was negative.  
X-ray examination of the low back showed no abnormality.  The 
diagnoses in October 1963 included lacerated left thumb, 
laceration of the scalp, cerebral concussion, and flank and 
back abrasions.

A line of duty investigation of the incident was thereafter 
conducted by military authorities.  A November 1963 report 
outlined the findings of the investigation.  In particular, 
the report noted that on September 19, 1963, the veteran 
became intoxicated after an evening of drinking at the 
Enlisted Men's Club.  Two friends reportedly helped him back 
to his bunk, but he soon became sick and they took him to the 
shower room, where they left him alone.  At about 2200 hours, 
the veteran was seen standing near a ladder which led to a 
hatch opening to the roof of the barracks.  About 15 minutes 
later, men in the barracks heard a noise from the barracks 
roof and the veteran was found on the boiler room roof, 
approximately 20 feet below the barracks roof.  Gravel at the 
edge of the barracks roof was scattered.  The veteran 
reportedly indicated that did not remember anything after 
returning to the barracks from the Enlisted Men's Club.  The 
investigation report concluded that "[t]he only reasonable 
conclusion to be drawn from the evidence is that [the 
veteran] climbed the ladder to the roof while intoxicated and 
subsequently fell."  As such, military authorities 
determined that the veteran's injuries were the reasonably 
foreseeable result of going onto the roof while intoxicated 
and were, therefore, not incurred in the line of duty and 
were the result of his own misconduct.

The veteran's service personnel records show that in October 
1963, he was charged with two violations of the Uniform Code 
of Military Justice for drinking as a minor and being 
intoxicated in his quarters.  His punishment was a reduction 
to the next inferior pay grade, which was suspended.

Subsequent service medical records show that in November 
1964, the veteran sought treatment for low back pain, stating 
that he had pulled a muscle while jumping from a plane.  In 
December 1965, he again sought treatment for low back pain 
which he indicated had been present for the past month.  
Physical examination showed paraspinous muscle spasm in the 
lumbar region.  

At his April 1966 naval separation medical examination, 
clinical evaluation of the veteran's head and spine was 
normal.  A scar of the left thumb was also noted.

In October 1990, the veteran filed a claim of service 
connection for residuals of in-service head and thumb 
injuries.  He indicated that he had not received medical 
attention for the disabilities since separation from service 
as he could not afford it.

On VA neurological and medical examination in January 1991, 
the veteran reported that he had fallen approximately 35 to 
40 feet from the roof of a building and landed on the back of 
his head.  He indicated that he woke from the incident in 
hospital with complete amnesia of the event.  He also 
indicated that he sustained a left thumb injury in the 
accident.  With respect to current symptoms, he reported 
memory lapses, episodes of near fainting, and difficulty 
focusing.  X-ray examination of the skull was normal.  X-ray 
examination of the hand showed a fracture deformity of the 
metacarpal head, causing realignment of the first metacarpal 
phalangeal joint of the left hand.  X-ray examination of the 
low back showed mild degenerative disc disease with 
associated facet arthropathy.  The assessments included 
status post severe head injury with memory deficits of recent 
events and blackouts of unclear etiology.  

In July 1991, the veteran submitted a Report of Accidental 
Injury.  He acknowledged that on September 19, 1963, he had 
been drinking at the Enlisted Men's Club, even though he had 
been under the legal drinking age.  He stated that he became 
intoxicated, returned to his barracks, and had no memory of 
subsequent events.  However, he claimed that he had 
apparently been thrown off the roof of his barracks that 
night, sustaining injuries to his head and left thumb.  

By July 1991 Administrative Decision, the RO found that the 
injuries sustained by the veteran in the September 1963 
accident were not incurred in the line of duty and were the 
result of his own willful misconduct.  The RO determined that 
the veteran's injuries were the reasonably foreseeable result 
of going onto the roof while intoxicated.  In reaching its 
determination, the RO relied in part on the November 1963 
report of investigation by military authorities which reached 
the same conclusion.

By November 1991 rating decision, the RO denied service 
connection for residuals of head and thumb injuries, findings 
that such injuries were the result of the veteran's own 
misconduct and were not incurred in the line of duty.

The veteran disagreed with the RO determination, and in his 
April 1992 substantive appeal, he alleged that he had been 
"physically picked up and thrown from the two story roof by 
a fellow serviceman who did not like me."  He stated that 
the other soldier was very large and "simply picked me up in 
a fireman's carry and shoved me off the top floor of our 
barracks."  He also indicated that it would have made no 
difference whether or not he was intoxicated and that he did 
nothing to provoke the incident.

In March 1993, the veteran submitted a claim of service 
connection for a low back disability, which he argued was 
secondary to service-connected right and left knee 
disabilities.  

In March 1994, the veteran was hospitalized in an intoxicated 
state.  An extensive history of alcohol use was noted, 
including three charges of driving under the influence.  No 
other complaint or abnormality was noted.  The diagnoses on 
discharge included alcohol dependence.  Subsequent VA 
outpatient treatment records to June 1994 show continued 
treatment for alcohol dependence.  It was also noted that he 
had multiple musculoskeletal complaints, including low back 
pain.

In an October 1994 statement, the veteran disputed the 
findings of the military authorities that his injuries were 
the result of his own misconduct.  He indicated that, for 
several reasons, he should not be held accountable for the 
incident.  First, he claimed that the Enlisted Men's Club 
should not have served him alcohol as he was under age and 
already intoxicated.  Second, he alleged that because he was 
so intoxicated, he would have been physically unable to climb 
the ladder to the roof of the barracks.  Even if he had 
claimed the ladder, he indicated that the hatch door to the 
roof of the barracks should have been locked to prevent him 
from having access to a dangerous situation.  Fourth, he 
questioned the qualifications of the military investigating 
officials who determined that the accident was his fault.  
Finally, he indicated that after he returned from the 
hospital, several people told him that they had seen a 
another serviceman help him to the roof and throw him off.

VA outpatient treatment records show that the veteran was 
seen for several complaints, including low back pain without 
radiation in May 1994, arthritis pain in June and October 
1994, and low back pain in March 1995.  

In June 1995, he had a VA medical examination at which he 
reported several musculoskeletal complaints, including low 
back pain.  He stated that his pain had been present since he 
was thrown from the roof of his barracks in 1963.  He 
described his complaints as localized and nonradiating and 
denied bowel or bladder incontinence.  On physical 
examination, the veteran's lumbar curvature was somewhat 
decreased.  Anterior flexion was to 90 degrees, posterior 
extension was to 30 degrees, rotation was to 30 degrees, 
bilaterally, and lateral flexion was to 35 degrees, 
bilaterally.  Straight leg raising was negative to 70 
degrees, bilaterally and the veteran was able to heel and toe 
walk without difficulty.  Neurological examination was 
normal.  X-ray examination of the lumbar spine showed 
degenerative changes and significant degenerative disc 
disease at L5-S1.  The diagnoses included degenerative joint 
and disc disease of the lumbosacral spine.

VA outpatient treatment records from March 1995 to April 1996 
show that the veteran was seen for several complaints during 
this period, including low back pain in January 1996.  At 
that time, X-ray examination of the lumbosacral spine was 
interpreted as showing mild to moderate degenerative disc 
disease in the lumbar spine.  A computerized tomography (CT) 
scan of the lumbar spine in February 1996 showed degenerative 
spurring circumferentially at L2-3, major degenerative disc 
degeneration at L5-S1, mild disc bulging at L2-3, and 
moderately large circumferential disc protrusion at L4-5.  In 
April 1996, a private neurological consultation showed that 
he had signs and symptoms of right L5 radiculopathy.  In view 
of these and the February 1996 CT scan findings of moderately 
large disc protrusion at L4-5, the neurologist recommended 
surgical intervention.  

In May 1996, the veteran was hospitalized and underwent a 
right L4-5 lumbar diskectomy with right L5 foraminotomy.  On 
hospital discharge, he was ambulatory and the wound was 
healing nicely.  The examiner indicated that the prognosis 
was good.  On follow-up examination later that month, the 
veteran reported no current back problems.  The incision was 
well healed and there was no evidence of suppuration, spasm, 
or bowel or bladder symptoms.  

On March 1997 VA medical examination, the veteran reported 
daily low back pain of moderate intensity.  It was noted that 
X-ray films in June 1995 had shown osteoarthritis and that a 
February 1996 CT scan showed degenerative disc disease.  The 
veteran denied a history of radiation of pain to the lower 
extremities or back surgery.  On examination, range of motion 
showed anterior flexion to 86 degrees, posterior extension to 
14 degrees, lateral flexion to 32 degrees, bilaterally, and 
lateral rotation to 30 degrees, bilaterally.  Straight leg 
raising was negative to 60 degrees.  Deep tendon reflexes 
were 2+ and symmetric in the lower extremities.  Sensation 
and strength were intact.  The impression was osteoarthritis 
and degenerative disc disease of the lumbosacral spine.  The 
examiner opined that the veteran's low back disability was 
the result of his altered gait from his service-connected 
knee disabilities.

By April 1997 rating decision, the RO granted service 
connection for post-operative osteoarthritis and degenerative 
disc disease of the lumbosacral spine.  An initial 10 percent 
rating was assigned from March 19, 1993; a temporary total 
rating was assigned from May 2, 1996; and a 10 percent rating 
was assigned from July 1, 1996.  The veteran appealed the RO 
determination, arguing that he was entitled to a 40 percent 
rating for his low back disability.  

In March 1998, the RO advised the veteran to submit evidence 
in support of his recent allegation that he had been thrown 
off the roof of his barracks in September 1963.  He was 
advised that the evidence could include eyewitness reports or 
other evidence showing that he sustained his injuries as a 
result of an assault.  In response, the veteran indicated 
that he had no further evidence to submit.

In March 1998, the veteran underwent VA medical examination 
at which the examiner noted that a review of the claims 
folder revealed that the veteran was status post lumbar 
diskectomy.  The veteran reported that he received transient 
relief and that his radicular symptoms had ceased since his 
surgery.  However, he indicated that he had localized back 
pain and stiffness of moderate severity since that time.  He 
denied radiation and urinary or bowel incontinence, but 
indicated that lifting or standing increased his pain 
somewhat.  Physical examination showed a hypopigmented flat 
scar and diminished paralordic curvature.  There were no 
palpable spasms.  Straight leg raising was negative to 40 
degrees bilaterally.  Range of motion showed anterior flexion 
to 58 degrees, posterior extension to 10 degrees, lateral 
flexion to 20 degrees on the right and 18 degrees on the 
left.  Lateral rotation was to 16 degrees bilaterally.  Deep 
tendon reflexes were 2+ and symmetric at the knees and 
ankles.  The veteran was able to heel and toe walk without 
difficulty.  The diagnoses included degenerative disc disease 
and osteoarthritis of the lumbosacral spine, status post 
surgery.  The examiner indicated that "DeLuca factors are 
present."  Specifically, he indicated that lifting or 
prolonged standing lead to a 25 percent diminishment of 
excursion, strength, speed, coordination, and endurance.

By February 1999 rating decision, the RO increased the rating 
for the veteran's low back disability to 20 percent, 
effective March 19, 1993, irrespective of a temporary total 
rating previously assigned from May 2 to June 30, 1996.  

VA outpatient treatment records dated from June 1996 to 
September 1999 show continued treatment for several 
disabilities, including low back pain.  In June 1996, the 
veteran reported he awoke twice in the night due to low back 
pain.  In April 1998, he reported daily low back pain, 
indicating that while he initially received relief after 
surgery, he now had chronic low back pain radiating to the 
right leg.  In July 1998, he reported low back pain during 
physical therapy following a total knee arthroplasty.

On October 1999 VA medical examination, the veteran reported 
that he had a laminectomy in 1997 after which he did well 
until about a year ago when he began to have pain radiating 
to his right hip.  He also reported symptoms of occasional 
extreme pain on motion.  On physical examination, flexion was 
to 60 degrees, extension was to 10 degrees, flexion was to 15 
degrees, bilaterally, right rotation was to 20 degrees, and 
left rotation was to 15 degrees.  Patellar and ankle reflexes 
were 2+ bilaterally and straight leg raising was positive for 
hamstring pain at 40 degrees on the right and back pain on 
the left radiating to the hip at approximately 50 degrees.  
He was able to walk on his heels and toes, bilaterally.  X-
ray study showed disc space narrowing and scoliosis at L3-4 
and L4-S1 indicating some increase in degenerative disc 
disease since the last X-ray examination in April 1998.  The 
diagnoses included degenerative disc disease of the 
lumbosacral spine with some increase in symptoms in the last 
year and certainly impairment due to pain.  The examiner also 
indicated that there was some loss of excursion, strength, 
speed, coordination, and endurance, "consistent with a 
DeLuca factor of 20%."

II.  Service connection claims

VA compensation may be paid for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in the line of duty, in active service.  38 U.S.C.A. §§ 1110, 
1131.

"In the line of duty" means an injury or disease incurred 
or aggravated during a period of active military, naval, or 
air service unless such injury or disease was the result of 
the veteran's own willful misconduct.  A service department 
finding that injury, disease or death occurred in line of 
duty will be binding on the VA unless it is patently 
inconsistent with the requirements of laws administered by 
the VA.  38 C.F.R. § 3.1(m).  

Under 38 U.S.C. § 105(a), there is a presumption that an 
injury incurred during active military, naval, or air service 
was incurred in the line of duty unless the injury was a 
result of the person's own willful misconduct.  A finding of 
"willful misconduct" negates the "line of duty" 
presumption.  Forshey v. West, 12 Vet. App. 71 (1998).

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of, or 
wanton and reckless disregard for, its probable consequences.  
Mere technical violation of police regulations or ordinances 
per se will not constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease, or death.  38 C.F.R. 
§ 3.1(n).  

The simple drinking of alcoholic beverage is not itself 
willful misconduct.  However, if in the drinking of a 
beverage to enjoy its intoxicating effects, intoxication 
results proximately and immediately in the disability or 
death, the disability or death will be considered the result 
of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  

"Proximate cause" is defined as that which, in a natural 
continuous sequence, unbroken by any efficient intervening 
cause, produces injury, and without which the result would 
not have occurred.  Forshey, supra, citing Black's Law 
Dictionary 1225 (6th ed. 1990).

In this case, the evidence of record clearly shows that in 
September 1963 the veteran became intoxicated after an 
afternoon of drinking at the Enlisted Men's Club and was 
assisted by two friends back to his barracks.  In an 
intoxicated state, he thereafter climbed on to the roof of 
his barracks, slipped and fell from the roof, sustaining 
injuries to his head and thumb.  The military investigation 
report concluded, and the Board agrees, that the veteran's 
intoxication proximately resulted in his head and thumb 
injuries in that his fall and the resultant injuries were the 
reasonably foreseeable result of climbing on a roof while 
intoxicated.

The Board notes that the veteran has recently contended that 
he did not fall from the roof of the barracks.  Rather, he 
now claims that he was thrown from the roof by a fellow 
serviceman who did not like him.  In this regard, the Board 
observes that the veteran has submitted absolutely no 
evidence in support of such recent allegations, despite being 
given ample opportunity to do so.  Moreover, this new version 
of events, as recently alleged by the veteran, is totally 
unsupported by the contemporaneous evidence of record, if not 
contradicted by it outright.  

In the November 1963 military investigation report, for 
example, it was noted that the veteran had no memory of the 
events leading up to the accident.  There was no mention of 
his having been thrown off the roof by another serviceman and 
witnesses referenced in the report observed no other person 
on or near the ladder or the roof, except the veteran.  The 
Board also finds it significant that this detail was absent 
from reports contemporaneous to the injury and is only 
included in statements contemporaneous to the veteran's 
current claim of service connection for the residuals of 
injuries sustained in the accident.  See Caluza v. Brown, 7 
Vet. App. 498, 511 (1995) (noting that the credibility of a 
witness can be impeached by a showing of interest, bias, or 
inconsistent statements).  Other than his own intoxication 
and reckless disregard for the consequences of his actions, 
there is no credible or probative evidence of record to 
explain the incident where he fell from the roof in service.  

The Board notes that the veteran has advanced several other 
arguments in an attempt to relieve himself of responsibility 
for the incident in question.  First, he argues that he 
should not be held responsible for his intoxication and the 
resulting injury because alcohol was served to him as a minor 
at the Enlisted Men's Club.  Here, the Board notes that it 
was not the simple drinking of alcoholic beverages which was, 
of itself, willful misconduct.  Rather, it was the veteran's 
excessive consumption of alcohol, which was entirely within 
his own control, and his reckless behavior thereafter which 
led to his injuries, not the mere fact that he was served, 
purchased, or consumed alcohol as a minor.  For similar 
reasons, the Board finds that the veteran's argument that the 
hatch door to the roof of the barracks should have been 
locked to prevent him from having access to a dangerous 
situation is specious and without merit.  Obviously, the 
service department cannot be held to the standard of 
prevention of every form of mindless action imaginable.  

It is also noted that the veteran has questioned the 
qualifications of the military investigating officials who 
determined that the accident was his fault.  Here, the Board 
notes that the veteran has provided no evidence, as 
distinguished from bare allegations or speculation, that the 
military authorities conducting the investigation were not 
qualified or were otherwise biased against him in some way.  

In balancing the evidence for and against the veteran's 
claim, it is important to note that the line of duty 
investigation report includes positive findings regarding the 
involvement of alcohol in the accident.  By contrast, the 
only evidence supporting the veteran's assertions that he was 
thrown from the barracks are his own unsupported allegations.  
He was given ample opportunity to substantiate his 
assertions, but was unable or unwilling to do so.  In 
reaching its conclusions, the Board assigns great probative 
value to the factual findings set forth in the November 1963 
military investigation and rejects the veteran's recent, 
rather convenient allegations that he was thrown off the roof 
by a fellow serviceman who did not like him.  Thus, the Board 
concludes that the injuries were not incurred in the line of 
duty, but were a result of the veteran's own willful 
misconduct.  The evidence here is not so evenly balanced as 
to warrant application of the benefit of the doubt rule.  38 
U.S.C.A. § 5107(b).

III.  Increased rating for a low back disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45; see also VA O.G.C. Prec. Op. No. 36-97 (Dec. 12, 
1997), 63 Fed. Reg. 31,262 (1998) (providing that 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
rated under Diagnostic Code 5293).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (1999).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Absent evidence of a fracture of the vertebra or ankylosis, 
which have not been shown or alleged in this case, 
disabilities of the lumbosacral spine are rated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Codes 5292 to 5295.  

The veteran's low back disability is currently rated under 
Code 5293, and a 20 percent rating is assigned for moderate 
intervertebral disc syndrome productive of recurring attacks.  
When such condition is severe in nature, with recurring 
attacks and only intermittent relief, a 40 percent rating is 
for application.  A maximum 60 percent rating is warranted 
for pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief.  

The Board has carefully considered the evidence of record in 
conjunction with the Diagnostic Codes set forth above, as 
well as the factors enumerated under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  After such consideration, the Board concludes that 
the level of disability resulting from the veteran's low back 
condition more nearly approximates the criteria for a 40 
percent rating under Diagnostic Code 5293.

As noted, to warrant a 40 percent rating under this 
provision, his intervertebral disc syndrome must be 
productive of severe disability with recurring attacks and 
little intermittent relief.  In this case, although VA 
outpatient treatment records dated from May 1994 to April 
1995 document only two specific complaints of low back pain, 
the Board observes that on VA medical examination in June 
1995, X-ray examination was interpreted as showing 
"significant" disc disease at L5-S1.  In addition, VA 
outpatient treatment records dated from March 1995 to April 
1996 show continued complaints of low back pain with February 
1996 CT scan findings of "major" degenerative disc 
degeneration at L5-S1 and a "moderately large" disc 
protrusion at L4-5.  Based on these objective findings, as 
well the veteran's subjective complaints of severe pain, he 
underwent recommended surgery in May 1996.  Although he 
acknowledged receiving "transient relief" from his surgery, 
the veteran claims that he has essentially experienced daily 
radiating pain since that time.  VA examiners in March 1998 
and October 1999 have noted that the veteran's low back 
disability also results in a diminishment of excursion, 
strength, speed, coordination, and endurance.  Based on these 
objective findings, and affording the veteran the benefit of 
the doubt, the Board finds that the criteria for a 40 percent 
rating have been met.  38 C.F.R. §§ 4.40, 4.45, 4.47a, 
Diagnostic Code 5293.  

However, the Board finds that the veteran's low back symptoms 
clearly do not constitute the type of pronounced neurological 
symptoms to support a rating in excess of 40 percent under 
Code 5293, or any other applicable provision.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991)

In this case, the Board finds that there is no persuasive 
evidence that the veteran currently has, or has had at any 
time since his separation from service, pronounced 
intervertebral disc syndrome manifested by persistent 
symptoms compatible with sciatic neuropathy.  In that regard, 
there have been no findings of muscle spasm, loss of 
sensation or reflexes, bowel or bladder impairment, or loss 
of muscle tone.  On VA examination in March 1997, the veteran 
described his pain as moderate in intensity, deep tendon 
reflexes were 2+ and symmetric in the lower extremities, and 
sensation and strength were intact.  Similar complaints and 
findings were noted on VA examinations in March 1998 and 
October 1999.  The veteran again described his pain as 
moderate and denied radicular symptoms, as well as urinary or 
bowel incontinence.  Based on the foregoing, the Board finds 
that the criteria for a 60 percent disability rating under 
Diagnostic Code 5293 have not been met at any time since the 
award of service connection for the veteran's low back 
disability.  

In addition, the Board notes that when a veteran has received 
less than the maximum under Diagnostic Code 5293 based on 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45 even though the rating 
corresponds to a maximum rating assignable under another 
diagnostic code pertaining to limitation of motion.  VA 
O.G.C. Prec. Op. No. 36-97.

In this case, the veteran has not demonstrated any additional 
functional loss to warrant an increased evaluation based on 
38 C.F.R. §§ 4.40, 4.45, 4.59.  The 40 percent rating 
assigned hereby is based on the veteran's complaints of 
severe symptoms, such as pain and limited motion.  The Board 
finds that the veteran has evidenced no additional 
manifestations not already contemplated in the 40 percent 
rating, such as atrophy, weakness, swelling or deformity.  In 
fact, his functional loss due to low back disability has 
never been described as pronounced.  Therefore, a higher 
rating based on 38 C.F.R. §§ 4.40, 4.45, 4.59 is not 
warranted.

In addition, the Board finds that the veteran is not entitled 
to separate ratings for lumbar spine arthritis and disc 
disease, as the symptomatology is overlapping, if not 
identical.  Esteban, 6 Vet. App. at 261-62; see also VA 
O.G.C. Prec. Op. No. 36-97, supra (providing that a veteran 
could not be rated under Diagnostic Code 5293 for 
intervertebral disc syndrome based upon limitation of motion, 
and also be rated under, for example, Code 5292, because to 
do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses).

The Board notes that there are other Diagnostic Codes which 
pertain to impairment of the lumbar spine; the veteran is 
entitled to be rated under the Diagnostic Code which allows 
the highest possible evaluation consistent with the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

As such, the Board has carefully considered these alternative 
provisions, but finds that they avail the veteran of no 
additional benefit.  For example, Diagnostic Code 5010 
provides that arthritis due to trauma, substantiated by X-ray 
findings, will be rated as degenerative arthritis.  38 C.F.R. 
4.71a. Diagnostic Code 5003 provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
The criteria for evaluating limitation of motion of the 
lumbar spine are contained in Diagnostic Code 5292.  Under 
that Diagnostic Code, a maximum 40 percent rating is 
warranted for severe limitation of motion of the lumbar 
spine.  Thus, no higher rating is available to the veteran 
under these provisions.

The Board has also considered assigning a higher rating under 
38 C.F.R. § 3.321, but finds that the evidence does not 
present such an exceptional/unusual disability picture to 
render impractical application of the regular rating schedule 
standards and to warrant an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  

Finally, it is noted that the lumbar diskectomy performed in 
May 1996 resulted in a low back scar.  However, none of the 
evidence of record describes the scar as tender, painful, 
poorly nourished, or productive of functional limitation, as 
to justify a separate 10 percent rating under 38 C.F.R. § 
4.118, Codes 7803, 7804, 7805 (1999).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for residuals of a head injury and a right 
thumb injury is denied.

An initial rating 40 percent rating for osteoarthritis and 
degenerative disc disease of the lumbosacral spine is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

